This court is of opinion that while the instruction given the jury, at pages 141 and 142 of the printed record, respecting the preponderance of evidence, is not an accurate statement of the law, yet taking the entire charge, in connection with the evidence, such charge is found not to have been prejudicial to the rights of the company, and, therefore, not to require a reversal of the judgment of the court of common pleas. And the court being further of opinion that the charge given at page 146 of the printed record, respecting the acts and duty of the motorman, is not, taken in connection with the whole charge, erroneous, the judgment of the circuit court reversing the judgment of the court of common pleas in the case of Ruthman, by friend, v. The Cincinnati Traction Company is hereby reversed; and proceeding to render the judgment which the circuit court should have rendered, the judgment of the *480court of common pleas in said cause is in all things affirmed.
Davis C. J., Spear, Donahue and O’Hara, J., concur. Johnson, J., not participating.